DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cutting blades 3013.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the nest-like and mesh structures (claim 4 which includes the nest like structure from claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0005], line 10, “ROLLAMATIC” is a trade name or mark and should be written as ROLLAMATIC®, ROLLAMATIC™ or ROLLAMATICSM
Paragraph [0057], line 2, “invention have following advantages” should read, “invention have the following advantages”
Appropriate correction is required.
The use of the term ROLLAMATIC, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The specification as filed does not have a clear written description of what is a nest-like structure since it figures 2-3 shows two different types of nest-like structure. The specification does not provide light about this structure other than its functionality.
The specification does not have a description of an endodontic instrument with the combination of nest-like and mesh structures set forth in claim 4.  This claim includes the subject matter from claim 1 and 4 since depends from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what nest-like structure encompasses since figures 2-3 shows two different types of nest-like structures. The specification does not describe them in detail. 
There is no antecedent basis for the endodontic file in claims 5 and 7.  Clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell et al. (US 2012/0219927 A1).
Regarding claim 1, Maxwell discloses an endodontic instrument (170) comprising: a non-cutting portion; a shaft (see annotated figure below); and a plurality of cutting assemblies; each cutting assembly having a plurality of cutting blades (32) branching from the shaft toward different directions to be operated independently at different levels and multiple directions used for cutting scraping brushing etc. (paragraph 0028, lines 9-14), wherein the cutting blades collectively forms a nest-like structure which is configured to better collect debris during the root canal procedure instead of pushing them around (paragraph 0044, lines 1-5 and 14-17).

    PNG
    media_image1.png
    575
    597
    media_image1.png
    Greyscale

Figure 1 Annotated figure 14D
Regarding claim 2, Maxwell discloses the cutting assemblies are formed at an upper portion, a center portion and a lower portion of the shaft (see annotated figure above) 
Regarding claim 3, Maxwell discloses the shaft and the cutting blades are structurally flexible in an axial orientation to prevent the shaft from deviating from a center portion of the root canal during the cleaning procedure (paragraph 0016, lines 3-13 and paragraphs 0043 and 0072).
Regarding claims 5 and 7, Maxwell discloses the endodontic file can be made by nickel titanium (paragraph 0041).
Regarding claim 6, Maxwell discloses an endodontic instrument (170) comprising: a non-cutting portion (see the annotated figure above); a plurality of cutting assemblies that has a pair of elongated cutting blades (32) intertwined with each other to form a lattice structure (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (US 2012/0219927 A1) as applied to claim 1 above, and further in view of Senia et. al (US 6579092 B1).
Maxwell discloses substantially the endodontic instrument of claim 1. The instrument being a symmetrical file (paragraph 0016, lines 1-13) toward the end portion or tip. Maxwell also discloses a hollow body to provide an area for debris to collect, or for use as a conduit to aid in cleaning (paragraph 0044, lines 5-14). However, Maxwell fails to disclose the end portion comprising a meshed structure or being configured to balance the shaft. 
Senia teaches an endodontic instrument (10) with an end portion (216) configured to better collect debris and balance the instrument during the cleaning procedure (see figure 4 and column 5, lines 12-20). The end portion and shaft may be both made of a wire mesh material (column 8, line 66 - column 9, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maxwell with the teachings of Senia to get an endodontic instrument that is more effective. Both teach that modifications made to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached notice of references cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MONEA R. GRIER/          Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772